Exhibit 10.10

 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) is entered into as of March
4th, 2005, between 6351352 Canada Inc., a Canada corporation (“Buyer”), and
Gentner Ventures, Inc., a Utah corporation (“Seller”). Buyer and Seller are
referred to collectively herein as the “Parties.”
 
Seller owns all of the outstanding capital stock of ClearOne Communications of
Canada, Inc., a New Brunswick corporation (“Target”), and Target owns all of the
outstanding capital stock of Stechyson Electronics Ltd., a Canada corporation
(“Sub”).
 
This Agreement contemplates a transaction in which Buyer will purchase from
Seller, and Seller will sell to Buyer, all of the outstanding capital stock of
Target in return for the Purchase Price (as hereinafter defined).
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
1. Definitions.
 
“$” means United States dollars.
 
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses, but does not include special, consequential or punitive damages.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
 
“Business” means the business currently carried on by the Target including
procurement and sale of room based audio visual equipment and post sales
equipment service and support.  
 
“Buyer” has the meaning set forth in the preface above.
 
“Change of Control Transaction” means (A) a transaction in which any person (as
that term is used in Rule 13d-5 under the Securities Exchange Act of 1934) or
group (as that term is used in Sections 3(a)(9) and 13(d)(3) of the Securities
Exchange Act of 1934) other than Buyer becomes the beneficial owner of
securities of Sub representing 50% or more of the combined voting power of Sub’s
then outstanding securities; (B) a merger or consolidation of Sub with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of Sub outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of Sub or such surviving entity outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of Sub (or similar transaction) in which no
person


1




acquires more than 50% of the combined voting power of Sub’s then outstanding
securities; or (C) the sale or disposition by Sub of all or substantially all of
its assets.


“Closing” has the meaning set forth in Section 2 below.
 
“Closing Amount” has the meaning set forth in Section 2 below.
 
“Closing Date” has the meaning set forth in Section 2 below.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Confidential Information” means any information concerning the businesses and
affairs of Target and Sub that is not already generally available to the public.
 
“Determination Date” means December 31, 2004.
 
“Disclosure Schedule” has the meaning set forth in Section 4 below.
 
“Earn Out Amount” has the meaning set forth in Section 2 below.
 
“Earn Out Calculation Period” has the meaning set forth in Section 2 below.
 
“Earn Out Period” has the meaning set forth in Section 2 below.
 
“Environmental, Health, and Safety Requirements” shall mean all Canadian
federal, provincial, or local statutes, statutes, regulations, and ordinances
concerning public health and safety, worker health and safety, and pollution or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances,
or wastes, as such requirements are enacted and in effect on or prior to the
Closing Date.
 
“Gross Revenues” means the aggregate of all revenue in the ordinary course of
the Business.
 
“Income Tax” means any federal, provincial, state, local, provincial or foreign
income tax measured by or imposed on net income, including any interest,
penalty, or addition thereto, whether disputed or not.
 
“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto.
 
“Indemnified Party” has the meaning set forth in Section 8(e)(i) below.
 
“Indemnifying Party” has the meaning set forth in Section 8(e)(i) below.


2




“Knowledge” means actual knowledge without independent investigation. Knowledge,
with respect to a particular fact or matter, will be imputed to the Seller if
any individual who is serving as an officer of any of Seller, Target, or Sub has
Knowledge of such fact or matter.
 
“Lease” means that certain real property lease dated August 1, 2000 between
Commercial Property Developments and Sub pertain to premises located in the City
of Nepean, Province of Ontario.
 
“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest, other than (a) liens for taxes not yet due and payable, (b) purchase
money liens and liens securing rental payments under capital lease arrangements,
and (c) other liens arising in the Ordinary Course of Business and not incurred
in connection with the borrowing of money.
 
“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the Business of Target and Sub, taken
as a whole, or on the ability of any Party to consummate timely the transactions
contemplated hereby; provided that none of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Effect or Material Adverse Change:
(a) any adverse change, event, development, or effect arising from or relating
to (1) general business or economic conditions, including such conditions
related to the Business of Target and Sub, (2) national or international
political or social conditions, including the engagement by the United States or
Canada in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack upon
Canada or the United States, or any of its territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or
personnel of the United States or Canada, (3) financial, banking, or securities
markets (including any disruption thereof and any decline in the price of any
security or any market index), (4) changes in Canadian or United States
generally accepted accounting principles, (5) changes in law, rules,
regulations, orders, or other binding directives issued by any governmental
entity, or (6) the taking of any action contemplated by this Agreement and the
other agreements contemplated hereby, and (b) any existing event, occurrence, or
circumstance with respect to which Buyer has knowledge as of the date hereof,
and (c) any adverse change in or effect on the Business of Target and Sub that
is cured by Seller before the earlier of (1) the Closing Date and (2) the date
on which this Agreement is terminated pursuant to Section 9 hereof.
 
“Note” has the meaning set forth in Section 2(b)(iii).
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
“Party” has the meaning set forth in the preface above.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a governmental entity
(or any department, agency, or political subdivision thereof).


3




“Purchase Price” has the meaning set forth in Section 2(b) below.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.


 “Seller” has the meaning set forth in the preface above.
 
“Special Accountants” has the meaning set forth in Section 2(c)(ii) below.
 
“Sub” has the meaning set forth in the preface above.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons owns a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.
 
“Target” has the meaning set forth in the preface above.
 
“Target Share” means any share of the common stock, no par value, of Target.
 
“Tax” or “Taxes” means any federal, provincial, state, local, provincial or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including taxes
under Code §59A or a similar provision under Canadian federal tax legislation),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Third Party Claim” has the meaning set forth in Section 8(e)(i) below.


4




2. Purchase and Sale of Target Shares.
 
(a) Basic Transaction. On and subject to the terms and conditions of this
Agreement, Buyer agrees to purchase from Seller, and Seller agrees to sell to
Buyer, all of Seller’s Target Shares for the consideration specified below in
this Section 2.
 
(b) Purchase Price. The consideration to be paid by Buyer to Seller for Seller’s
Target Shares (the “Purchase Price”) shall be paid by the Buyer in the following
manner:
 
(i) By delivery to Seller of a deposit of US$25,000 upon execution of this
Agreement;
 
(ii) By delivery to the Seller at Closing of US$175,000 in cash (the “Closing
Amount”), payable by wire transfer or delivery of other immediately available
funds.
(iii) By delivery by the Buyer to the Seller of a secured promissory note in the
form attached hereto as Exhibit A (the “Note”), the principal amount of which
shall equal to US$1,256,000; and
 
(iv) By payment of the Earn Out Amounts described in Section 2(c) below.
 
(c) Earn Out Amounts.
 
(i) Earn Out Periods and Amounts. For each consecutive 3-month period (each an
“Earn Out Calculation Period”) during a period of 5 years commencing on January
1, 2006 (the “Earn Out Period”), Buyer shall pay to Seller an earn out amount
(“Earn Out Amount”) equal to 4% of Sub’s Gross Revenues the first year and 3% of
Sub’s Gross Revenues for each year thereafter that have accrued for the same
period, and each Earn Out Amount payable hereunder shall be paid by Buyer to
Seller in United States dollars within 60 days following the end of any Earn Out
Calculation Period, such amount payable by wire transfer as per instructions
provided to Buyer by Seller or its Affiliate. It is understood and agreed that
Earn Out Amounts will be initially calculated in Canadian dollars and such
amounts will be converted into United States dollars at the exchange rate quoted
by the Bank of Canada on the last business day of each relevant Earn Out
Calculation Period.
 
(ii) Records and Verification of Earn Out Amounts. Buyer shall provide to Seller
such accounting and other records as Seller may request from time to time to
verify the computation of Sub’s Gross Revenues for any Earn Out Calculation
Period. In the event that Seller disputes the amount of an Earn Out Amount for a
specific Earn Out Calculation Period, Seller shall promptly notify Buyer of such
dispute. If within 30 days of such notification, Buyer and Seller are unable to
reach agreement with respect to such amount, the disputed Earn Out Amount shall
be submitted to a mutually agreeable third party firm of chartered accountants
(“Special Accountants”) for determination, whose determination shall be binding
and conclusive upon the parties. If the Special Accountants determine that the
disputed Earn Out Amount has


5




been understated by ten (10%) percent or more, then Buyer shall pay the Special
Accountant’s fees, costs and expenses and shall promptly remit the deficiency in
the Earn Out Amount to Seller. If the Special Accountants determine that the
disputed Earn Out Amount has not been understated or has been understated by
less than ten (10%) percent, then Seller shall pay the Special Accountant’s
fees, costs and expenses, and Buyer shall promptly remit any deficiency in the
Earn Out Amount to Seller.
 
(iii) Change of Control Transaction. In the event of a Change of Control
Transaction before the end of the Earn Out Period, then Buyer shall provide
written notice to Seller prior to the effective date of such Change of Control
Transaction and shall pay to Seller, within 10 days following such effective
date, a sum equal to the aggregate Earn Out Amounts that would have been paid in
respect of the Earn Out Calculation Periods remaining in the Earn Out Period.
Any Earn Out Amount payable pursuant to this Section 2(c)(iii) shall be based on
Sub’s projected Gross Revenues which shall equal, with respect to each Earn Out
Calculation Period, Sub’s average Gross Revenues for the 12-month period prior
to the commencement each Earn Out Calculation Period, plus a cumulative premium
of 10% for each year remaining in the Earn Out Period at the time the Change of
Control Transaction is concluded.


(iv) Guarantee. Buyer agrees that it shall cause Sub to guarantee the
obligations of Buyer pursuant to this Section 2(c) and the Note (the “Sub”
Guarantee”).


(v) Security Interest. Buyer agrees that any Earn Out Amounts payable hereunder
and under the Sub Guarantee shall be secured by the charges on the assets of
Buyer and Sub, respectively.
 
(d) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Parsons Behle & Latimer, in Salt
Lake City, Utah or at such other place as the Parties may agree, commencing at
such time and on such date as Buyer and Seller may mutually determine (the
“Closing Date”); provided, however, that the Closing Date shall be no later than
March 4, 2005.
 
(e) Deliveries at Closing. At the Closing, (i) Seller shall deliver to Buyer the
various certificates, instruments, and documents referred to in Section 7(a)
below, (ii) Buyer will deliver to Seller the various certificates, instruments,
and documents referred to in Section 7(b) below, (iii) Seller will deliver to
Buyer one or more stock certificates representing all of Seller’s Target Shares,
endorsed in blank or accompanied by duly executed stock powers, and (iv) Buyer
will deliver to Seller the Closing Amount specified in Section 2(b) above.
 
3. Representations and Warranties Concerning Transaction.
 
(a) Seller’s Representations and Warranties. Seller represents and warrants to
Buyer that the statements contained in this Section 3(a) are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3(a)).


6




(i) Organization of Seller. Seller is duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its incorporation.
 
(ii) Authorization of Transaction. Seller has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Seller, enforceable in
accordance with its terms and conditions. Seller need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement. The execution, delivery and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by Seller.
 
(iii) Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Seller is subject or, any provision of
its charter, bylaws, or other governing documents, or (B) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any agreement, contract, lease, license, instrument, or
other arrangement to which Seller is a party or by which it is bound or to which
any of its assets is subject.
 
(iv) Brokers’ Fees. Seller has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
 
(v) Target Shares. Seller holds of record and owns beneficially all of the
issued and outstanding Target Shares, free and clear of any encumbrances or
restrictions on transfer (other than any restrictions under the Securities Act
and applicable state and provincial securities laws). Seller is not a party to
any option, warrant, purchase right, or other contract or commitment that could
require Seller to sell, transfer, or otherwise dispose of any capital stock of
Target (other than this Agreement). Seller is not a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
capital stock of Target.
 
(b) Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller that the statements contained in this Section 3(b) are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3(b)).
 
(i) Accredited Investor. Buyer is purchasing the Target Shares as principal and
is an “accredited investor” as defined in Ontario Securities Commission Rule
45-501.


7






(ii) Organization of Buyer. Buyer is a corporation (or other entity) duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation (or other formation).
 
(iii) Authorization of Transaction. Buyer has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Buyer, enforceable in
accordance with its terms and conditions. Buyer need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement. The execution, delivery and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by Buyer.
 
(iv) Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject or any provision of its
charter, bylaws, or other governing documents or (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets is subject.
 
(v) Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
 
(vi) Investment. Buyer is not acquiring the Target Shares with a view to or for
sale in connection with any distribution thereof within the meaning of the
Securities Act.
 
4. Representations and Warranties Concerning Target and Sub. Seller represents
and warrants to Buyer that the statements contained in this Section 4 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section 4),
except as set forth in the disclosure schedule, delivered by Seller to Buyer on
the date hereof and initialed by the Parties (the “Disclosure Schedule”).
 
(a) Organization, Qualification, and Corporate Power. Each of Target and Sub are
corporations duly organized, validly existing, and in good standing under the
laws of the jurisdiction of their incorporation. Each of Target and Sub are duly
authorized to conduct Business and are in good standing under the laws of each
jurisdiction where such qualification is required, except where the lack of such
qualification would not have a Material Adverse Effect. Each of Target and Sub
have full corporate power and authority to carry on the businesses in


8




which they are engaged and to own and use the properties owned and used by them.
Section 4(a) of the Disclosure Schedule lists the directors and officers of
Target and Sub
 
(b) Capitalization. The entire authorized capital stock of Target consists of an
unlimited number of Target Shares, of which 100 Target Shares are issued and
outstanding. All of the issued and outstanding Target Shares are owned by
Seller, have been duly authorized, are validly issued, and are fully paid, and
non-assessable. There are no outstanding or authorized options or rights that
could require Target to issue, sell, or otherwise cause to become outstanding
any of its capital stock. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or similar rights with
respect to Target. The authorized capital, as well as the issued and outstanding
shares of Sub (the “Sub Shares”), are as set out in Schedule 1 hereto. All of
the Sub Shares are owned by Target, have been duly authorized, are validly
issued, and are fully paid, and non-assessable. There are no outstanding or
authorized options or rights that could require Sub to issue, sell, or otherwise
cause to become outstanding any of its capital stock. There are no outstanding
or authorized stock appreciation, phantom stock, profit participation, or
similar rights with respect to Sub
 
(c) Non-contravention. To the Knowledge of the Seller, neither the execution and
the delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will violate any contract, constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, party , or court to which
Target and Sub are subject or any provision of the articles or bylaws of Target
and Sub, except where the violation would not have a Material Adverse Effect. To
the Knowledge of Seller, neither Target nor Sub needs to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government, governmental agency or party in order for the Parties to consummate
the transactions contemplated by this Agreement, except where the failure to
give notice, to file, or to obtain any authorization, consent, or approval would
not have a Material Adverse Effect
 
(d) Brokers’ Fees. Neither Target nor Sub has any liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.
 
(e) Title to Tangible Assets. Target and Sub have good title to, or a valid
leasehold interest in, the material tangible assets they use regularly in the
conduct of their Business.
 
(f) Subsidiaries. Target has no Subsidiaries other than Sub. Neither Target nor
Sub owns or has any right to acquire, directly or indirectly, any outstanding
capital stock of, or other equity interests in, any Person.


(g) Tax Matters. Target and Sub have filed all Income Tax, sales tax, employment
and payroll related tax that they were required to file, and have paid all Taxes
shown thereon as owing, except where the failure to file Income Tax Returns or
to pay Income Taxes would not have a Material Adverse Effect.


9




(h) Litigation. Section 4(h) of the Disclosure Schedule sets forth each instance
in which Target or Sub (i) is subject to any outstanding injunction, judgment,
order, decree, ruling, or charge or (ii) is a party to any action, suit,
proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction, except where the injunction, judgment, order, decree, ruling,
action, suit, proceeding, hearing, or investigation would not have a Material
Adverse Effect.
 
(i) Environmental, Health, and Safety Matters. To the Knowledge of Seller,
Target and Sub are in compliance with Environmental, Health, and Safety
Requirements, except for such non-compliance as would not have a Material
Adverse Effect.
 
(j) Disclaimer of Other Representations and Warranties. Except as expressly set
forth in Section 3 and this Section 4, Seller makes no representation or
warranty, express or implied, at law or in equity, in respect of Target or Sub
or any of their respective assets, liabilities or operations, including with
respect to merchantability or fitness for any particular purpose, and any such
other representations or warranties are hereby expressly disclaimed. Buyer
hereby acknowledges and agrees that, except to the extent specifically set forth
in Section 3 and this Section 4, Buyer is purchasing the Target Shares on an
“as-is, where-is” basis.
 
5. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.
 
(a) General. Each of the Parties will use his, her, or its reasonable best
efforts to take all action and to do all things necessary in order to consummate
and make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the Closing conditions set forth in Section 7
below).
 
(b) Notices and Consents. Each of the Parties will (and Seller will cause Target
and Sub to) give any notices to, make any filings with, and use its reasonable
best efforts to obtain any authorizations, consents, and approvals of
governments and governmental agencies required in connection with the matters
referred to in Section 3(a)(ii), Section 3(b)(ii) and Section 4(d) above.
 
(c) Operation of Business. Seller will not cause or permit Target or Sub to
engage in any practice, take any action, or enter into any transaction outside
the Ordinary Course of Business.
 
(d) Notice of Developments.
 
(i) Seller shall notify Buyer of any development causing a breach of any of the
representations and warranties in Section 4 above. Unless Buyer has the right to
terminate this Agreement pursuant to Section 9(a)(ii) below by reason of the
development and exercises that right within the period of 5 business days
referred to in Section 9(a)(ii) below, the written notice pursuant to this
Section 5(d)(i) will be deemed to have amended the Disclosure Schedule, to have
qualified the representations and warranties contained in §4 above, and to have


10




cured any misrepresentation or breach of warranty that otherwise might have
existed hereunder by reason of the development.
 
(ii) Each Party will give prompt written notice to the others of any material
adverse development causing a breach of any of his or its own representations
and warranties in §3 above. No disclosure by any Party pursuant to this Section
5(d)(ii), however, shall be deemed to amend or supplement the Disclosure
Schedule or to prevent or cure any misrepresentation or breach of warranty.
 
(e) Treatment of Confidential Information. Irrespective of any terms and
conditions of any nondisclosure agreement entered into between Buyer and Seller
or its Affiliate, Buyer will treat and hold as such any Confidential Information
it receives from any of Seller, Target or Sub in the course of any due diligence
review conducted by it in anticipation of the transactions contemplated by this
Agreement, will not use any of the Confidential Information except in connection
with this Agreement, and if this Agreement is terminated for any reason
whatsoever, will return to Seller, Target and Sub all tangible embodiments (and
all copies) of the Confidential Information which are in its possession.
 
6. Post-Closing Matters.
 
(a) General. In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement, including the specific
matters referred to in Section 6(b)-(d) and any Canadian tax matters, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 8 below).
 
(b) Security Filings. Buyer agrees to execute, and cause Sub to execute, and
cooperate with Seller in filing any and all appropriate documentation to secure
financing statements and all other forms and documentation Seller deems
necessary to create, preserve, perfect or otherwise protect the security
interests created in connection with Buyer’s obligations pursuant to the Note
and under §2(c), and Sub’s obligations under the Sub Guarantee, which
documentation shall be in form acceptable to Seller, in Seller’s sole and
absolute discretion..


(c) Name Change of Target. Buyer agrees to cause Target to change its name
immediately following Closing, to cease use of the name “ClearOne” or any logos,
trade-marks or derivatives thereof in the representation or conduct of its
business and to file articles of amendment and such other documentation as is
necessary to effect such name change with the Director under the Business
Corporations Act (New Brunswick), and to register such name change with the
Canada Revenue Agency and all other appropriate Canadian government entities.
 
(d) Non-Compete. For a period of three years, the Seller shall not, either
directly or indirectly as a stockholder, investor or partner (i) participate in
the Business except as a manufacturing reseller. This paragraph does not prevent
seller from selling its products through normal distributor and reseller
relationships nor does it prevent seller from performing post sales


11




equipment service and support or to provide maintenance contracts directly or
through those distributor and reseller relationships.


7. Conditions to Obligation to Close.
 
(a) Conditions to Buyer’s Obligation. Buyer’s obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
 
(i) the representations and warranties set forth in Section 3(a) and Section 4
above shall be true and correct in all material respects at and as of the
Closing Date, except to the extent that such representations and warranties are
qualified by terms such as “material” and “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects at and as of the Closing Date;
 
(ii) Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as “material” and “Material
Adverse Effect,” in which case Seller shall have performed and complied with all
of such covenants in all respects through the Closing;
 
(iii) there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;
 
(iv) Seller shall have delivered to Buyer a certificate to the effect that each
of the conditions specified above in Section 7(a)(i)-(iii) is satisfied in all
respects;
 
(v) the Parties, Target, and Sub shall have received any authorizations,
consents and approvals of governments and governmental agencies referred to in
Section 3(a)(ii), Section 3(b)(ii), and Section 4(c) above;
 
(vi) all actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby,
including resignations of current directors and officers of Target and Sub, will
be reasonably satisfactory in form and substance to Buyer.
 
Buyer may waive any condition specified in this Section 7(a) if it executes a
writing so stating at or prior to the Closing.
 
(b) Conditions to Seller’s Obligation. Seller’s obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
 
(i) the representations and warranties set forth in Section 3(b) above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent


12




that such representations and warranties are qualified by terms such as
“material” and “Material Adverse Effect,” in which case such representations and
warranties shall be true and correct in all respects at and as of the Closing
Date;
 
(ii) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing, except to the extent that such
covenants are qualified by terms such as “material” and “Material Adverse
Effect,” in which case Buyer shall have performed and complied with all of such
covenants in all respects through the Closing;
 
(iii) there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;
 
(iv) Buyer shall have delivered to Seller a certificate to the effect that each
of the conditions specified above in Section 7(b)(i)-(iii) is satisfied in all
respects;
 
(v) the Parties, Target, and Sub shall have received any authorizations,
consents, and approvals of governments and governmental agencies referred to in
Section 3(a)(ii), Section 3(b)(ii), and Section 4(c) above; and
 
(vi) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby,
including any documents referred to in Section 6(b) and (c), will be reasonably
satisfactory in form and substance to Seller.
 
Seller may waive any condition specified in this Section 7(b) if it executes a
writing so stating at or prior to the Closing.
 
8. Remedies for Breaches of This Agreement.
 
(a) Survival of Representations and Warranties. The representations and
warranties of Seller contained in Section 4 above shall survive the Closing
hereunder for a period of six (6) months All of the representations and
warranties of the Parties contained in Section 3 above shall survive the Closing
(unless the damaged Party knew or had reason to know of any misrepresentation or
breach of warranty at the time of Closing) and continue in full force and effect
thereafter, subject to any applicable statutes of limitations.
 
(b) Indemnification Provisions for Buyer’s Benefit.
 
(i) In the event Seller breaches its representations, warranties, and covenants
contained herein, and, provided that Buyer makes a written claim for
indemnification against Seller pursuant to Section 8(e) below within the
survival period (if there is an applicable survival period pursuant to Section
8(a) above), then Seller shall indemnify Buyer, Target and Sub from and against
any Adverse Consequences Buyer, Target and Sub shall suffer (but


13




excluding any Adverse Consequences Buyer, Target and Sub shall suffer after the
end of any applicable survival period) caused by the breach.
 
(ii) Notwithstanding the foregoing, (A) Seller shall not have any obligation to
indemnify Buyer from and against any Adverse Consequences caused by the breach
of any representation or warranty or covenant of Seller contained in this
Agreement until Buyer has suffered Adverse Consequences by reason of all such
breaches in excess of a $10,000 aggregate deductible, and (B) the maximum
aggregate amount of Adverse Consequences caused by the breach of any
representation or warranty of Seller contained in this Agreement for which
Seller shall have any obligation hereunder to indemnify Buyer shall be the
amount of the Purchase Price (after which point Seller will have no obligation
to indemnify Buyer from and against further such Adverse Consequences).
 
(c) Indemnification Provisions for Seller’s Benefit. In the event Buyer breaches
any of its representations, warranties, and covenants contained herein, and
provided that any Seller makes a written claim for indemnification against Buyer
pursuant to Section 8(e) below within the survival period (if there is an
applicable survival period pursuant to Section 8(a) above), then Buyer shall
indemnify each Seller from and against the entirety of any Adverse Consequences
suffered (but excluding any Adverse Consequences suffered after the end of any
applicable survival period) caused by the breach.
 
(d) Matters Involving Third Parties.
 
(i) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 8, then the Indemnified Party shall promptly (and in any event within
five business days after receiving notice of the Third Party Claim) notify each
Indemnifying Party thereof in writing.
 
(ii) Any Indemnifying Party will have the right at any time to assume and
thereafter conduct the defense of the Third Party Claim with counsel of his or
its choice reasonably satisfactory to the Indemnified Party; provided however,
that the Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnified Party (not to be withheld unreasonably)
unless the judgment or proposed settlement involves only the payment of money
damages and does not impose an injunction or other equitable relief upon the
Indemnified Party.
 
(iii) Unless and until an Indemnifying Party assumes the defense of the Third
Party Claim as provided in Section 8(d)(ii) above, however, the Indemnified
Party may defend against the Third Party Claim in any manner he, she, or it
reasonably may deem appropriate.
 
(iv) In no event will the Indemnified Party consent to the entry of any judgment
or enter into any settlement with respect to the Third Party Claim without the
prior written consent of each of the Indemnifying Parties.


14




(e) Determination of Adverse Consequences. All indemnification payments under
this §8 shall be paid by the Indemnifying Party net of any Tax benefits and
insurance coverage that may be available to the Indemnified Party.
 
(f)Exclusive Remedy. Buyer and Seller acknowledge and agree that the foregoing
indemnification provisions in this §8 shall be the exclusive remedy of Buyer and
Seller with respect to Target, Sub, and the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, Buyer acknowledges
and agrees that it shall not have any remedy after the Closing for any breach of
the representations and warranties in §4 above.
 
9. Termination.
 
(a) Termination of Agreement. Buyer and Seller may terminate this Agreement as
provided below:
 
(i) Buyer and Seller may terminate this Agreement by mutual written consent at
any time prior to the Closing;
 
(ii) Buyer may terminate this Agreement by giving written notice to Seller at
any time prior to the Closing in the event: (A) Seller has within the previous 5
business days given Buyer any notice pursuant to Section 5(d)(i) above and (B)
the development that is the subject of the notice has had a Material Adverse
Effect 


(iii) Buyer may terminate this Agreement by giving written notice to Seller at
any time prior to the Closing (A) in the event Seller has breached any material
representation, warranty, or covenant contained in this Agreement (other than
the representations and warranties in Section 4 above) in any material respect,
Buyer has notified Seller of the breach, and the breach has continued without
cure for a period of 30 days after the notice of breach
 
(iv) Seller may terminate this Agreement by giving written notice to Buyer (A)
at any time prior to the Closing in the event Buyer has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Seller has notified Buyer in writing of the breach, and the
breach has continued without cure for a period of 30 days, or (B) at Closing in
the event any of the conditions contained in Section 7(b) have not been or are
not satisfied.
 
(b) Effect of Termination. If any Party terminates this Agreement pursuant to
Section 9(a) above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party (except for any
liability of any Party then in breach); provided, however, that the
confidentiality provisions contained in Section 5(e) above shall survive
termination. 


15




10. Miscellaneous.
 
(a) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval the other
Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly-traded securities (in which case the
disclosing Party will use its reasonable best efforts to advise the other
Parties prior to making the disclosure).
 
(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.
 
(c) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.
 
(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his, her,
or its rights, interests, or obligations hereunder without the prior written
approval of the other Party hereto; provided, however, that Buyer may (i) upon
written notice of same to Seller, assign any or all of its rights and interests
hereunder to one or more of its Affiliates and (ii) designate one or more of its
Affiliates to perform its obligations hereunder (in any or all of which cases
Buyer nonetheless shall remain responsible for the performance of all of its
obligations hereunder).
 
(e) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.
 
(f) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(g) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) one business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (iv) four business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:


16


 
 If to Seller: 
 
Copy to:
 
 Gentner Ventures, Inc.
 Geoffrey W. Mangum, Esq.  c/o ClearOne Communications, Inc.   Parsons Behle &
Latimer  1825 Research Way  1800 - 201 South Main Street  Salt Lake City, Utah
84119   Salt Lake City, Utah 84111  Fax: (801) 977-0087   Fax: (801) 536-6111
 Attn: Chief Financial Officer        If to Buyer:   Copy to:
 
6351352 Canada Inc.
   c/oWilliam Douglas  Alfred Apps  Suite PH2-55 Elm Drive West  Suite 4200-66
Wellington Street West  Mississauga, Ontario, Canada L5B 323   Box 20, Toronto,
Ontario, Canada M5K 1N6    

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
 
(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, including those laws governing
conflicts of law. Except as specifically provided in § 2(b)(ii) herein, any
dispute, disagreement or difference arising in connection with this Agreement or
any breach thereof, which cannot be settled between the parties hereto by mutual
negotiation in good faith, shall be settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall take place in the State of Utah
 
(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Seller. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver, nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
 
(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(k) Expenses. Each of Buyer, Seller, Target, and Sub will bear his, her, or its
own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby. Without
limiting the generality of the foregoing, all transfer, documentary, sales, use,
stamp, registration and other such Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with the consummation of the transactions contemplated by
this


17




Agreement shall be paid by Buyer when due, and Buyer shall, at its own expense,
file all necessary Tax Returns and other documentation with respect to all such
Taxes, fees and charges, and, if required by applicable law, the Parties will,
and will cause their Affiliates to, join in the execution of any such Tax
Returns and other documentation.
 
(l) Construction. Any reference to any federal, provincial state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “ including” shall mean including without limitation.
 
(m) Incorporation of Exhibits, Annexes, and Schedules. The Exhibits, Annexes,
and Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.
 
(n) Governing Language. This Agreement has been negotiated and executed by the
Parties in English. In the event any translation of this Agreement is prepared
for convenience or any other purpose, the provisions of the English version
shall prevail.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 


18




* * * * *
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
 
6351352 CANADA INC.
 GENTNER VENTURES, INC.
 
By:  /s/ William Douglas
By: /s/ Donald E Frederick
 
Title:  Vice President
 
Title:  Vice President
   

 
 
 
 
 
 
 
 
 
 
19 
 